DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on July 20, 2022 for the patent application 16/904,154 filed on June 17, 2020. Claims 1, 3, 6, 11, 13, 15 and 18 are amended. Claims 2, 4, 5, 12, 14, 16 and 17 are canceled. Claims 1, 3, 6-11, 13, 15 and 18-20 are pending. The first office action of April 20, 2022 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-11, 13, 15 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process) and claim 13 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “performing a simulation,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“receiving driving scenario data comprising simulated sensor data associated with one or more driving scenarios and one or more scenario markers indicating timestamps of one or more different portions of the one or more driving scenarios;
extracting the scenario markers from the driving scenario data;
performing a simulation of an autonomous vehicle based on the simulated sensor data; 
generating a simulation log based on the simulation; and 
inserting the scenario markers into the simulation log at the timestamps of the one or more different portions of the one or more driving scenarios.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “one or more processors,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “performing a simulation,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “one or more processors,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “one or more processors,” as described within para. [0020] of the Applicant’s written description as originally filed provides the following: 
“[0020] Each of the one or more processors 202 may be any device capable of executing machine readable and executable instructions. Accordingly, each of the one or more processors 202 may be a controller, an integrated circuit, a microchip, a computer, or any other computing device.”
As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3, 6-11, 15 and 18-20 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3, 6-11, 15 and 18-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 13. Therefore, claims 1, 3, 6-11, 13, 15 and 18-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-11, 13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Malley (US 2020/0410062).
Regarding claim 1, and substantially similar limitations in claim 13, O’Malley discloses a method comprising: receiving driving scenario data comprising simulated sensor data 
(see para. [0042]: Additionally, the techniques described herein can be used with real data (e.g., captured using sensor(s)), simulated data (e.g., generated by a simulator), or any combination of the two) associated with one or more driving scenarios (see para. [0066]: As described above, a vehicle computing device can generate log data that can include sensor data, perception data, planning data, vehicle status data, velocity data, intent data, and/or other data generated by the vehicle computing device. A scenario generator, based on the log data, can determine the log data attributes table 202 that identifies attributes associated with one or more objects of an environment at various times of log data) and one or more scenario markers indicating timestamps of one or more different portions of the one or more driving scenarios (see para. [0052]: In some instances, the vehicle(s) 104 can generate a log of events of interest in the log data 108 that indicates a type of event of interest as well as a timestamp associated with the event of interest. In some instances, the vehicle(s) 104 can generate an event marker that indicates a time in the log data 108 when the event of interest occurred; see para. [0062]: Based on the log data 108, the log data attributes table 126, and/or an estimated attributes table (e.g., described in connection with FIG. 2, as well as throughout this disclosure), the scenario generator can generate simulation instructions 134 that describe a simulated scenario that includes a simulated environment. For example, the log data 108 can include map data and location data indicating a region such as environment 102 and how the vehicle(s) 104 traversed through the region. Additionally, the log data 108 can include status data of the vehicle(s) 104, including but not limited to acceleration data, steering angle data, indicator status data, etc. as the vehicle(s) 104 traversed through the region. The log data 108 can include time data that associates actions of the vehicle(s) 104 and observations (e.g., sensor data) with a set of timestamps);
extracting the scenario markers from the driving scenario data (see para. [0062]: The log data 108 can be used by the scenario generator to generate the simulation instructions 134 that, when executed, can generate simulation data that that represents the environment 102 and include simulated objects at various states; see para. [0131]: The trigger component 644 can determine a trigger region associated with a simulated object. In some examples, the trigger region can correspond to a region of the environment that, when a simulated object (such as a simulated autonomous vehicle) is located within a threshold distance of, the simulated object can be instantiated or removed (e.g., destroyed) from the scenario, as discussed herein; see para. [0138]: In some instances, the scenario component 646 can use filters to remove objects represented in the log data from a simulated scenario based on attributes associated with the objects.)
performing, by one or more processors (see para. [0044]: The vehicle computing device can include one or more processor(s) and memory (per Applicant’s claim 13 one or more memory modules) communicatively coupled to the one or more processor(s)), a simulation of an autonomous vehicle based on the simulated sensor data (see para. [0011]: This disclosure describes systems, methods, and apparatuses for generating simulation scenarios. In at least some examples, such simulations can be used to test a controller of an autonomous vehicle. Simulations can be used to validate software (e.g., an autonomous controller) executed on autonomous vehicles to ensure that the software is able to safely control such autonomous vehicles. In additional or alternative examples, simulations can be used to learn about the constraints of autonomous vehicles that use the autonomous controller. For instance, simulations can be used to understand the operational space of an autonomous vehicle (e.g., an envelope of parameters in which the autonomous controller effectively controls the autonomous vehicle) in view of surface conditions, ambient noise, faulty components, etc. Simulations can also be useful for generating feedback for improving operations and designs of autonomous vehicles. For instance, simulations can be useful for determining an amount of redundancy that is required in an autonomous controller, or how to modify a behavior of the autonomous controller based on what is learned through simulations. Furthermore, in additional and alternative examples, simulations can be useful to inform the hardware design of autonomous vehicles, such as optimizing placement of sensors on an autonomous vehicle; see para. [0062]: Based on the log data 108, the log data attributes table 126, and/or an estimated attributes table (e.g., described in connection with FIG. 2, as well as throughout this disclosure), the scenario generator can generate simulation instructions 134 that describe a simulated scenario that includes a simulated environment. For example, the log data 108 can include map data and location data indicating a region such as environment 102 and how the vehicle(s) 104 traversed through the region. Additionally, the log data 108 can include status data of the vehicle(s) 104, including but not limited to acceleration data, steering angle data, indicator status data, etc. as the vehicle(s) 104 traversed through the region. The log data 108 can include time data that associates actions of the vehicle(s) 104 and observations (e.g., sensor data) with a set of timestamps. The log data 108 can be used by the scenario generator to generate the simulation instructions 134 that, when executed, can generate simulation data that that represents the environment 102 and include simulated objects at various states);
generating a simulation log based on the simulation (see para. [0015]: A vehicle or multiple vehicles can traverse an environment and generate log data associated with the environment); and 
inserting the scenario markers into the simulation log at the timestamps of the one or more different portions of the one or more driving scenarios (see para. [0032]: The scenario generator can use the log data to generate simulation instructions to simulate a scenario; see para. [0035]: Then, the scenario generator can select the log data, by identifying the event of interest and/or by identifying the event marker. Using the log data and/or the event, the scenario generator can generate simulation instructions that can be used to execute a simulated scenario by representing the captured environment in the simulated scenario along with simulated objects; see para. [0062]: Additionally, the log data 108 can include status data of the vehicle(s) 104, including but not limited to acceleration data, steering angle data, indicator status data, etc. as the vehicle(s) 104 traversed through the region. The log data 108 can include time data that associates actions of the vehicle(s) 104 and observations (e.g., sensor data) with a set of timestamps. The log data 108 can be used by the scenario generator to generate the simulation instructions 134 that, when executed, can generate simulation data that that represents the environment 102 and include simulated objects at various states; see para. [0077]: The scenario generator can generate simulation instructions, based at least in part on the log data and the estimated attributes, that, when executed by a simulator, can generate simulation data that represents states 322, 324, and 326 of a simulated environment that are associated with times t.sub.x 328, t.sub.y 330, and t.sub.z 332. At a time t.sub.x 328, the state 322 can represent the simulated vehicle 334 as traversing the simulated environment with a simulated object 336 (e.g., a dynamic simulated object such as a different simulated vehicle) in a driving lane to the right of the simulated vehicle 334 and a static simulated object 338 (e.g., a parked simulated vehicle) in a simulated parking lane. At a time t.sub.y 330 that is after time t.sub.x, the state 324 can represent the simulated vehicle 334 as traversing the simulated environment and passing simulated object 336. At a time t.sub.z 332 that is after times t.sub.x and t.sub.y, the state 326 can represent the simulated vehicle 334 as traversing the simulated environment and completing a pass of simulated object 336).  

Regarding claim 3, and substantially similar limitations in claim 15, O’Malley discloses inputting the simulated sensor data into autonomous driving software (see par. [0062]: Based on the log data 108, the log data attributes table 126, and/or an estimated attributes table (e.g., described in connection with FIG. 2, as well as throughout this disclosure), the scenario generator can generate simulation instructions 134 that describe a simulated scenario that includes a simulated environment); 
receiving data output by the autonomous driving software (see para. [0054]: In some instances, the log data 108 can include track data associated with the object 106(1) that identifies a movement of the object 106(1) in the environment 102 (e.g., output of data association between subsequent times of data acquisition associating new data with previous data about the object); and 
updating a driving status of the autonomous vehicle based on the data output by the autonomous driving software (see para. [0062]: Additionally, the log data 108 can include status data of the vehicle(s) 104, including but not limited to acceleration data, steering angle data, indicator status data, etc. as the vehicle(s) 104 traversed through the region).  

Regarding claim 6, and substantially similar limitations in claim 18, O’Malley discloses wherein the data output by the autonomous driving software comprises driving instructions based on the simulated sensor data (see para. [0035]: Using the log data and/or the event, the scenario generator can generate simulation instructions that can be used to execute a simulated scenario by representing the captured environment in the simulated scenario along with simulated objects).  

Regarding claim 7, O’Malley discloses wherein the simulation log comprises the simulated sensor data and the driving instructions (see para. [0062]: The log data 108 can be used by the scenario generator to generate the simulation instructions 134 that, when executed, can generate simulation data that that represents the environment 102 and include simulated objects at various states

Regarding claim 8, and substantially similar limitations in claim 19, O’Malley discloses wherein the simulation log comprises a vehicle status of the autonomous vehicle at a plurality of times during the simulation (see para. [0062]: Additionally, the log data 108 can include status data of the vehicle(s) 104, including but not limited to acceleration data, steering angle data, indicator status data, etc. as the vehicle(s) 104 traversed through the region).  

Regarding claim 9, O’Malley discloses wherein the one or more scenario markers comprise context information regarding a state of the simulation (see para. [0016]: The log data can be used to generate simulation instructions that, when executed by a simulator, generate a simulated environment. When generating the simulation instructions, the scenario generator can identify objects represented in the log data. For example, the scenario generator can use perception data to determine the objects of the environment. The objects can include static objects (e.g., buildings, trees, road surfaces, road markers, signage, etc.) and dynamic objects (e.g., vehicles, pedestrians, animals, bicyclists, motorcycles, etc.)).  

Regarding claim 10, and substantially similar limitations in claim 20, O’Malley discloses wherein at least one of the one or more scenario markers comprises information relating to one or more previous scenario markers (see para. [0078]: The simulation data, as depicted in FIG. 3, can represent the extent of the static simulated object 338 as consistent at states 322, 324, and 326. Additionally, the simulation data can represent the position of the simulated object 336 as consistently progressing forward it its trajectory as opposed to being in a position behind a previous position while at a later time as represented in states 304 and 306).  

Regarding claim 11, O’Malley discloses wherein the different portions of the one or more driving scenarios include a lead in phase of the simulation and at least one of the one or more scenario markers indicates a shut down phase of the simulation (see para. [0062]: The log data 108 can include time data that associates actions of the vehicle(s) 104 and observations (e.g., sensor data) with a set of timestamps. The log data 108 can be used by the scenario generator to generate the simulation instructions 134 that, when executed, can generate simulation data that that represents the environment 102 and include simulated objects at various states. For example, the simulation data can represent a state 136 of the simulated environment at a time t.sub.x 138, a state 140 of the simulated environment at a time t.sub.y 142 that is after the time t.sub.x 138, and a state 144 of the simulated environment at a time t.sub.z 146 that is after the time t.sub.y 142; see para. [0087]: In some instances, the trigger component can determine a trigger region (e.g., an instantiation trigger region and/or a termination trigger region) based on the perception range of the vehicle 414 and move the trigger region (or determine a different trigger region) based on a simulation interaction/timing change).

Response to Arguments
The Applicant’s arguments filed on July 20, 2022 related to claims 1, 3, 6-11, 13, 15 and 18-20are fully considered, but are not persuasive.  

Objections to the Claims
The Applicant respectfully argues “Claims 16 has been objected to for minor informalities. In particular, the Examiner takes the position that the conjunction “and” should be added between the last and second to last limitations. However, claim 16 has been canceled, thereby rendering the objection moot. Withdrawal of the objection is respectfully requested.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objections are withdrawn. 

Rejections under 35 U.S.C. §112(b)
The Applicant respectfully argues “The Examiner notes that claims 4 and 16 recite “one or more scenario markers”, which was previously recited in claims 1 and 13. As such, the Examiner takes the position that proper antecedent basis is not maintained. However, claims 4 and 16 have been canceled, thereby rendering the rejections moot.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection to claims 4 and 16 under 35 U.S.C. §112(b) are withdrawn. 

The Applicant respectfully argues “The Examiner further notes that claims 5 and 17 recite “the associated timestamps” without establishing an antecedent basis for timestamps. However, claims 5 and 17 have been canceled, thereby rendering the rejections moot.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection to claims 5 and 17 under 35 U.S.C. §112(b) are withdrawn. 

The Applicant respectfully argues “The Examiner further takes the position that claim 6 lacks antecedent basis for the terms “the data output’, “the autonomous driving software”, and “the simulated sensor data”. Accordingly, claim 6 has been amended to depend from claim 3, which establishes proper antecedent basis for these terms.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection to claim 6 under 35 U.S.C. §112(b) is withdrawn. 

The Applicant respectfully argues “The Examiner further takes the position that claim 7 lacks antecedent basis for the term “the simulated sensor data”. However, claim 7 depends from claim 6, which has been amended to depend from claim 3, thereby establishing proper antecedent basis for this term.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection to claim 7 under 35 U.S.C. §112(b) is withdrawn. 

The Applicant respectfully argues “The Examiner further takes the position that claim 15 lacks antecedent basis for “the data output”. Accordingly, claim 15 has been amended to recite “update a driving status of the autonomous vehicle based on the driving instructions output by the autonomous driving software’. Applicant respectfully submits that “the driving instructions” does have proper antecedent basis.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection to claim 15 under 35 U.S.C. §112(b) is withdrawn. 

The Applicant respectfully argues “The Examiner further takes the position that claim 18 lacks antecedent basis for the terms “the simulated sensor data” and “the driving instructions’. Accordingly, claim 18 has been amended to depend from claim 15, thereby establishing proper antecedent basis for these terms. Based on the foregoing, Applicant respectfully submits that the rejections under 35 USC. §112(b) have been overcome. Withdrawal of the rejections is respectfully requested.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection to claim 18 under 35 U.S.C. §112(b) is withdrawn. 

Rejections Under 35 U.S.C. § 101
Rejection of claim 12
The Applicant respectfully argues “With respect to claim 12, the Examiner takes the position that the claim is directed to non-statutory subject matter because the claim recites an evaluator, which may be a human evaluator. Accordingly, claim 12 has been canceled, thereby rendering the rejection moot.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the human organism rejection to claim 12 under 35 U.S.C. §101 is withdrawn. 

Rejection of claims 1-20
The Applicant respectfully argues “Applicant respectfully submits that performing, by one or more processors, a simulation of an autonomous vehicle based on the simulated sensor data, and generating a simulation log based on the simulation cannot be practically performed in the human mind” and “This amount of data storage and data processing is clearly beyond the scope of what a human can perform in the mind with the aid of pen and paper. Accordingly, Applicant respectfully submits that the features of amended independent claims 1 and 13 cannot practically be performed in the human mind. Furthermore, amended independent claims 1 and 13 do not recite social activities or teaching and following rules or instructions. As such, Applicant respectfully submits that amended independent claims | and 13 are not directed to certain methods of organizing human activity.”
The Examiner respectfully disagrees. With regard to “cannot be practically performed in the human mind,” the argument is irrelevant. MPEP §2106 under “II. Certain Methods Of organizing Human Activity,” certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. As applied in this case, a person interacting with a computer for “autonomous vehicle simulation” reasonably constitutes identifying the Applicant’s claims as an abstract idea in the form of “certain methods of organizing human activity.” 
Likewise, it is worth noting in MPEP §2106 under “III Mental Processes,” the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). As such, the argument is not persuasive.

The Applicant respectfully argues “Based on the foregoing, Applicant respectfully submits that claims 1 and 13 can no longer be rejected under 35 U.S.C. 6101 as being directed to a judicial exception without significantly more. Withdrawal of the rejections is respectfully requested.”
The Examiner respectfully disagrees. The Applicant’s claims recite an abstract idea that is in the form of “certain methods of organizing human activity” or “mental processes,” and applies the abstract idea to generic, routine and conventional hardware in order to carry the abstract idea out. As such, the argument is not persuasive. Therefore, the claim rejections under 35 U.S.C. §101 are not withdrawn.

Rejections Under 35 U.S.C. § 102(a)(1)
The Applicant respectfully argues “O’ Malley fails to disclose each and every feature of amended independent claims 1 and 13. Specifically, O’ Malley fails to disclose receiving driving scenario data comprising simulated sensor data associated with one or more driving scenarios and one or more scenario markers indicating timestamps of one or more different portions of the one or more driving scenarios, extracting the scenario markers from the driving scenario data; performing, by one or more processors, a simulation of an autonomous vehicle based on the simulated sensor data; generating a simulation log based on the simulation; and inserting the scenario markers into the simulation log at the timestamps of the one or more different portions of the one or more driving scenarios, as recited in amended independent claim1 and similarly recited in amended independent claim 13.”
The Examiner respectfully disagrees. The Applicant’s argument is based on canceled claims 2, 4 and 5 that were previously rejected and are presently amended to the independent claims. As such, the argument is not persuasive. 

The Applicant respectfully argues “The Examiner equates the vehicle in O'Malley generating log data to the claimed feature of generating a simulation jog based on the simulation. However, in O’Malley, the log data is generated from a physical vehicle traversing an environment in the real world. Thus, O'Malley fails to disclose generating a simulation log based on the simulation, as recited in amended independent claim 1 and similarly recited in amended independent claim 13.”
The Examiner respectfully disagrees. The Applicant’s claims and specification fail to articulate a purely synthetic source of vehicle data. Further, the Applicant’s own written description of the specification as originally filed provides the following within para. [0018]: 
“The simulated sensor data may comprise sensor data that may be generated by the sensors of the vehicle 102 in a real-world driving situation comparable to the simulated driving scenario.”
Still further, para. [0026] also provides vehicle 102 performing actual real word driving albeit in an autonomous mode and collecting vehicle and environmental data:
“The autonomous driving module 214 causes the vehicle 102 to be autonomously driven based on data gathered by the vehicle sensors 210 and information about the driving state of the vehicle 102, such as speed and orientation. That is, the autonomous driving module 214 may adjust the acceleration, braking, steering, and other features of the vehicle 102 to navigate the vehicle along a road to a desired destination. In embodiments, the autonomous driving module 214 may comprise autonomous driving software that receives, as an input, sensor data from the vehicle sensors 210 and information about the driving state of the vehicle 102, and outputs driving instructions (e.g., adjustments to the acceleration, braking, and steering of the vehicle 102).” As such, the Applicant’s data source appears to be the same as that of the prior art of O’Malley. Therefore, the argument is not persuasive and the rejections under 35 U.S.C. §102 are not withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715